Case 0:18-cv-61587-BB Document 37 Entered on FLSD Docket 01/18/2019 Page 1 of 2




                                 UNITED STATES DISTRICT
                                COURT SOUTHERN DISTRICT
                                       OF FLORIDA
                              CASE NO.: 1:18-cv-61587-BLOOM/Valle


  JALINE FENWICK, individually and
  on behalf of all others similarly
  situated,
          Plaintiff,
  vs.


  AVENTURA DANCE CRUISE, LLC,
          Defendant.
                                              /

                                       NOTICE OF SETTLEMENT

        Plaintiff, JALINE FENWICK, by and through her undersigned counsel, hereby give

 notice that the parties have reached a settlement with respect to Plaintiff’s individual claims.

 Plaintiff anticipates filing a Notice of Dismissal within thirty (30) days.



 Dated: January 18, 2019

                                Respectfully submitted,

                                EISENBAND LAW, P.A.

                                /s/Michael Eisenband
                                Florida Bar No: 94235
                                515 E Las Olas Boulevard
                                Suite 120
                                Fort Lauderdale, FL 33301
                                Telephone: (954) 533-4092
                                meisenband@eisenbandlaw.com
Case 0:18-cv-61587-BB Document 37 Entered on FLSD Docket 01/18/2019 Page 2 of 2

                            CASE NO.: 1:18-cv-61587-BLOOM/Valle


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 18, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notice of Electronic Filing

 generated by CM/ECF. Additionally, Plaintiff is providing a copy of the foregoing to Defendant

 Aventura Dance Cruise LLC through email correspondence c/o Moshe Rasier at

 MosheRasier@gmail.com.

                                      /s/ Michael Eisenband
                                      Michael Eisenband
                                      Florida Bar No. 94235
                                      Email: Eisenband@Eisenbandlaw.com
                                      Telephone: 954.533.4092
                                      Florida Bar No. 94235




                                                2
